Citation Nr: 0329658	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  95-39 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased rating for disc herniation, 
thoracic spine, currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from July 1972 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 10 percent 
evaluation.

An August 2003 rating decision denied service connection for 
a nervous disorder as secondary to the appellant's service-
connected thoracic spine disorder and for melanoma excision 
scar residuals, lip.  There is no record in the claim file of 
a notice of disagreement (NOD) having been submitted on this 
decision.  Therefore, the Board has no jurisdiction over it, 
and it will not be a part of this remand.

In June 1997, the appellant filed a formal claim for 
degenerative disc disease and herniated disc "T&L 
Sections."  The appellant's appeal of the evaluation of his 
service-connected thoracic spine disorder was pending at the 
time.  Thus, the Board deems the claim as one for service 
connection for his lumbar spine disorder and still pending.  
There is no record in the claim file of a decision on this 
claim.  Therefore, this matter is referred to the RO for 
appropriate development, to include proper Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002), notice and action. 

The appellant also is service connected for residuals of 
injury to ribs, left side, with costochondritis, which is 
rated as non-compensable.  The Board notes that in July 1998, 
while the appellant's current perfected appeal of the 
evaluation of his thoracic spine disorder was pending, he 
filed a claim for an increased rating of his "service 
connected disability benefits."  In the July 1998 claim, the 
appellant specifically referenced the fact that his appeal 
was pending and he had no intent of withdrawing it and stated 
that he wished to "open a new claim for increased 
benefits."  The Board deems the July 1998 claim as one for a 
compensable rating for his service-connected rib injury 
residuals.  Further, the July 1999 supplemental statement of 
the case (SSOC) lists it as an issue, but there's a 
handwritten notation on the SSOC that a NOD was never 
received.  The Board, however, notes no rating decision in 
the claim file which addresses a compensable rating for the 
rib injury residuals.  Deferred rating decisions of September 
1998 and June 1999 list the pending issues as an increased 
rating for the thoracic spine disorder and TDIU.  Therefore, 
the Board deems the appellant's claim for a compensable 
rating for his rib injury residuals as open, and it is 
referred to the RO for appropriate development, to include 
proper VCAA notice and action.

In September 2002, the appellant, via his representative, 
filed a claim under 38 U.S.C.A. § 1151 (West 2002) for 
additional disability as a result of VA treatment.  The RO, 
in a July 2003 letter, provided the appellant the notice 
required by the VCAA.  The letter improperly informs the 
appellant of the time period he has to submit evidence in 
support of his claim.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs (PVA), No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003), which is discussed in 
detail below.  In light of the fact that the claim still is 
in development, the matter is referred to the RO for 
appropriate correction as required by applicable precedent.


REMAND

The appellant's appeal was pending at the RO when the VCAA 
was enacted.  In a March 2001 letter, the RO informed the 
appellant of the provisions of the VCAA, VA's obligations 
thereunder, and how VA would assist the appellant with 
developing his claim.  While the March 2001 letter informed 
the appellant of the evidence required to substantiate his 
claims for service connection, it did not, however, inform 
the appellant of the evidence required to substantiate his 
claim for an increased rating for his thoracic spine 
disorder.  As such, the March 2001 letter failed to comply 
with the VCAA requirements.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Further, the letter informed the 
appellant that he had 60 days to submit evidence he desired 
considered in support of his claim.

In PVA, supra, the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

On another procedural matter, regulations concerning the 
evaluation of disc pathology have been changed effective 
September 2002 and renumbered effective 2003.  There has 
recently been a normal range of motion standard set in these 
regulations.  Review of current back complaints and findings 
should be undertaken giving consideration to this change.

Accordingly, the case is REMANDED for the following:

1.  The RO shall ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  As 
part of that development, the veteran 
should be asked whether he has any 
treatment since his last VA examination.  
If so appropriate attempts to obtain the 
records should be undertaken.  The claims 
folder should reflect the attempts made 
to obtain the records.

2.  If the appellant submits additional 
evidence, or additional evidence is 
otherwise received, the matter should be 
readjudicated by the RO.  To the extent 
that any benefits sought on appeal remain 
denied, a SSOC should be issued, and the 
appellant should have an opportunity to 
respond thereto.  Thereafter, if all is 
in order, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



